DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bederna (US 2012/0318426, of record) and further in view of Yoshikawa (JP 2002-337510, of record), Saneto (US 4,732,194, of record), and Kuze (US 5,016,695, of record).
	As best depicted in Figures 1 and 2, Bederna is directed to a tire construction comprising first and second working belt layers 13,15 formed with steel cords and a circumferential layer 14 formed with steel cords arranged therebetween (Abstract and Paragraphs 29-32).  Figure 2 specifically depicts an embodiment in which said circumferential belt layer has a width smaller than each of said working belt layers.  Bederna further describes a tire construction formed with four belt plies (17,13,15,16), wherein a circumferential reinforcing layer 14 is positioned between belt plies 13 and 15 (Paragraph 43).  The radially innermost belt layer 17 is formed with cords inclined between 45 and 90 degrees with respect to the circumferential direction (Paragraph 40).  In such an instance, though, Bederna is silent with respect to a variation in cord count and cord spacing.
	Yoshikawa, on the other hand, is similarly directed to a tire construction comprising a circumferential belt layer sandwiched between working belt layers (e.g. Figure 3).  More 
	It is further noted that Yoshikawa teaches the use of an asymmetric belt design in combination with an asymmetric tread design in order to optimize drainage (properties in wet running conditions), high speed durability, and steering stability.  The general disclosure of asymmetric tread designs would be well recognized as including those having symmetrical circumferential grooves, as shown for example by Saneto (Figures 4B, 8A, and 10A).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common asymmetrical tread designs, including those having symmetrical circumferential grooves, in the modified tire of Bederna in view of Yoshikawa.              
Lastly, while Bederna fails to expressly describe the inclusion of a mark that indicates a mounting direction, such is consistent with the well-known and conventional manner in which modern day tire constructions are manufactured, as shown for example by Kuze (Column 4, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a mounting mark in the tire of Bederna for the benefits detailed above.	

As to claims 3 and 7, a wide variety of arrangements within the scope of Yoshikawa would satisfy the claimed quantitative relationship, it being noted that the reference is broadly directed to a pneumatic tire construction without limitation in regards to the size and/or intended use.  For example, if said circumferential layer has a width of 100 mm, an entirety of a first side (50 mm) would have a first cord spacing and an entirety of a second side (50 mm) would have a second, larger cord spacing (and thus smaller cord count).  In such an instance, any region on the first side can be viewed as a “reinforcing region”.
Regarding claims 4 and 8, Bederna broadly states that width “a” (corresponds with innermost working belt layer) is greater than width “c” (corresponds outermost working belt layer), which in turn is greater than width “b” (corresponds with circumferential belt layer) (Paragraph 30).  Bederna also states that width “d” is at least 10 mm and width “e” is less than or equal to 60 mm (Paragraph 30).  Thus, it is evident that Bederna is directed to a wide variety of embodiments and such would include those having axial widths in accordance to the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.
As to claims 5 and 9,  a fair reading of Yoshikawa suggests the general inclusion of circumferential belt layers without limitation and such would include those having cord counts in accordance to the claimed invention (consistent with common arrangements of circumferential belt layers).  It is emphasized that the examples in Table 1 are exemplary and 
With respect to claims 6 and 10, Bederna teaches the use of high elongation steel cords (Paragraph 32).
Regarding claim 11, Bederna is broadly directed to tire constructions including a circumferential belt layer sandwiched between first and second working belt layers.  Furthermore, as detailed above, a circumferential belt layer can be spaced by as much as 60 mm from respective ends of a widest width, working belt layer positioned at a radially inside (Paragraph 30).  Given such a disclosure, it reasons that the circumferential belt layer can be quire narrow and in such an instance, one would have expected said layer to be positioned axially inward of outermost tread grooves.  It is emphasized that given a dimension “e” of 60 mm, a total distance of 120 mm (60 mm on each side) devoid of a circumferential belt layer would be present and such suggests a wide variety of tire designs in accordance to the claimed invention (given the common placement of tread grooves outside an extremely narrow region centered on an equatorial plane of the tire).
As to claim 12, Bederna is broadly directed to pneumatic vehicle tires, such as utility vehicle tires, and such would be expected to encompass any number of well-known and common tire dimensions, including those required by the broad range of the claimed invention.  It is emphasized that a fair reading of Bederna does not limit the tire size and the claimed dimensions are consistent with those that are commonly found in well-known tire construction, 
Regarding claim 13, the claims fail to further define the structure of the claimed tire (claim language refers to a method of using a tire as opposed to requiring specific structural limitations).
Response to Arguments
Applicant's arguments filed March 31, 2021 have been fully considered but they are not persuasive.
Applicant argues that the reinforcing layer of Yoshikawa has non-parallel cords which are not 0 degrees with respect to the circumferential direction because they are spirally wound to extend across the tire width.  The claims, however, require a reinforcing layer formed with cords inclined + 5 degrees with respect to the circumferential direction.
Applicant contends that the reinforcing layer of Yoshikawa is not sandwiched between belt plies and Yoshikawa does not suggest any embodiments with greater than two belt layers.  It is emphasized that the pending rejection involves the modification of the tire structure taught by Bederna and in such an instance, more than two belt layers are in fact disclosed.  Also, the benefits taught by Yoshikawa are not disclosed as being solely limited to tire constructions formed with two belt layers or tire constructions in which the reinforcing layer is sandwiched between belt layers.  It is emphasized that an inventive concept of Yoshikawa is an asymmetrical design (in the axial direction) that promotes high speed durability and steering stability- the exact radial location of the reinforcing layer does not appear to critical to these 
	Applicant also argues that Bederna discloses that all of the belt plies sandwiching the reinforcing layer have an angle between 10 and 45 degrees.  The Examiner respectfully disagrees.  Bederna specifically states that a radially innermost belt layer 17 includes cords inclined between 45 and 90 degrees with respect to the circumferential and such fully encompasses the claimed range (Paragraph 40).  
	As to claim 13, the claims fail to further define the structure of the claimed tire (claim language refers to a method of using a tire as opposed to requiring specific structural limitations).  It is emphasized that the claims as currently drafted are not directed to a vehicle having wheels mounted thereon.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 2, 2021